Title: To Alexander Hamilton from John J. U. Rivardi, 25 March 1800
From: Rivardi, John J. U.
To: Hamilton, Alexander


          
            Sir,
            Fort Niagara—March 25th. 1800
          
          I do myself the honor of transmitting a Plan and Section of the lake Side of this Fort, with a project of Some additions intended to Save the Bank from falling in—The piers would be constructed like that which extends round the Redoubt E & filled with Stones. The part of the plan contained between the lines F I C D G expresses the weakest place & the one which Seems to claim particular attention; for in very few years the Stone house would be in great danger of yielding to the increasing progress of the lake—The point K is weak likewise, but we might postpone (without damage resulting from the delay) one or two years the ground being much Stronger on that Spot & the Slope having a much larger basis—
          As to the Stone house—it will be indispensable to Shingle it a new if nothing else is done—the present roof admitting water in almost every part—which damages the Cielings & renders the building unhealthy. I have ordered the Artificers & a few men from the 1st. of February to cut timber & I hope to have enough in a few weeks to make a begining if it meets with your approbation—
          Most respectfully I have the honor to be Sir Your Most Obedient & very humble Servant
          
            J J U Rivardi
          
          Major General Hamilton
        